Citation Nr: 0425649	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-25 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active duty from September 1966 to September 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's claims of 
entitlement to service connection for hypertension, and 
coronary artery disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the veteran's claims file shows that in a July 
2002 report from the Baptist Medical Center, the veteran 
stated that he had been approved for disability benefits from 
the Social Security Administration (SSA) two to three months 
before.  The claims file does not currently contain the SSA's 
decision or its supporting medical evidence.  On remand, 
these records should be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

In October 2002, the veteran was afforded a VA examination.  
A review of this report shows that the examiner stated that 
the veteran's military record was not available for review.  
In a brief, dated in July 2004, the veteran's representative 
argued that the etiological opinion in this report was 
therefore insufficient.  Citing Stanton v. Brown, 5 Vet. 
App. 563, 569 (11993); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  On remand, the veteran should be afforded 
another examination, and an etiological opinion should be 
obtained.  The veteran's claims file should be made available 
to the examiner for review in conjunction with the 
examination.  See VAOGCPREC 20-95 (July 14, 1995).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should obtain the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim, from the Social 
Security Administration.  

2.  The RO should request a heart 
examination to determine the nature and 
extent of the veteran's cardiovascular 
disorders, to include hypertension.  The 
examiner should indicate whether 
diagnoses include hypertension and/or 
coronary artery disease, and should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
probability of 50 percent or greater) 
that hypertension and/or coronary artery 
disease (if present) was incurring or 
aggravated during his active service.  
The examiner should provide a rationale 
for all opinions.  The claims folder must 
be provided to the examiner for review 
and the examiner should indicate that he 
or she has reviewed the claims folder in 
the examination report.

3.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, a supplemental statement of 
the case should be issued and the 
appropriate period for response provided.  
The appeal should then be returned to the 
Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




